Name: Commission Regulation (EEC) No 3023/82 of 12 November 1982 postponing the date for the take-over of beef and veal offered for sale by the intervention agencies under Regulation (EEC) No 2374/79
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 11 . 82 Official Journal of the European Communities No L 317/ 15 COMMISSION REGULATION (EEC) No 3023/82 of 12 November 1982 postponing the date for the take-over of beef and veal offered for sale by the intervention agencies under Regulation (EEC) No 2374/79 HAS ADOPTED THIS REGULATION : Article 1 In Article 4 of Regulation (EEC) No 2374/79 , the date '31 July 1982' is hereby replaced by '30 September 1982'. Article 2 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece , and in particular Article 7 (3 ) thereof, Whereas Commission Regulation (EEC) No 2374/79 (2), as last amended by Regulation (EEC) No 2721 /82 (3), fixes certain selling prices for beef and veal taken over by the intervention agencies before 31 July 1982 ; whereas the situation regarding these stocks is such that this date should be replaced by 30 September 1982 ; Whereas it seems appropriate to derogate from the first sentence of the second subparagraph of Article 2 (2) of Regulation (EEC) No 2173/79 (4), taking into account the administrative difficulties which the appli ­ cation of this rule raises in certain Member States ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , By way of derogation from the first sentence of the second subparagraph of Article 2 (2) of Regulation (EEC) No 2173/79 , the purchase application shall not name the coldstore or stores where the products applied for are stored . Article 3 This Regulation shall enter into force on 15 November 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 November 1982 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 24 . O OJ No L 272, 30 . 10 . 1979 , p . 16 . ( J ) OJ No L 289 , 13 . 10 . 1982 . p . V (4) OJ No L 251 , 5 . 10 . 1979 . p . 12 .